Exhibit Execution Copy EnerMark Inc. U.S. $40,000,000 6.82% Senior Notes, Series A, due June18, 2015 Cdn.$40,000,000 6.37% Senior Notes, SeriesB, due June18, 2015 U.S. $225,000,000 7.97% Senior Notes, Series C, due June18, 2021 Note Purchase Agreement Dated as of June18, 2009 Table of Contents SECTION HEADING PAGE Section 1.Authorization of Notes Section 2.Sale and Purchase of Notes 1 Section 2.1. Sale and Purchase of Notes 1 Section 2.2. Parent Guaranty; Subsidiary Guaranty 1 Section 2.3. Subordination Agreements 2 Section 2.4. Release 2 Section 3.Closing 3 Section 4.Conditions to Closing 4 Section 4.1. Representations and Warranties 4 Section 4.2. Performance; No Default 5 Section 4.3. Compliance Certificates 5 Section 4.4. Opinions of Counsel 6 Section 4.5. Purchase Permitted by Applicable Law, Etc. 6 Section 4.6. Sale of Other Notes 6 Section 4.7. Payment of Special Counsel Fees 6 Section 4.8. Private Placement Number 6 Section 4.9. Changes in Legal Structure 6 Section 4.10. Certain Agreements 7 Section 4.11. Funding Instructions 7 Section 4.12. Proceedings and Documents 7 Section 5.Representations and Warranties 7 Section 5.1. Organization; Power and Authority 7 Section 5.2. Authorization, Etc. 7 Section 5.3. Disclosure 8 Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates 8 Section 5.5. Financial Statements; Material Liabilities 9 Section 5.6. Compliance with Laws, Other Instruments, Etc. 9 Section 5.7. Governmental Authorizations, Etc. 9 Section 5.8. Litigation; Observance of Agreements, Statutes and Orders 10 Section 5.9. Taxes 10 Section 5.10. Title to Property; Leases 11 Section 5.11. Licenses, Permits, Etc. 11 Section 5.12. Compliance with Pension Laws 11 Section 5.13. Private Offering by the Company 12 Section 5.14. Use of Proceeds; Margin Regulations 13 - i - Section 5.15. Existing Debt; Future Liens 13 Section 5.16. Foreign Assets Control Regulations, Etc. 14 Section 5.17. Status under Certain Statutes 14 Section 5.18. Notes Rank Pari Passu 14 Section 5.19. Environmental Matters 14 Section 6.Representations of the Purchaser 15 Section 6.1. Purchase for Investment 15 Section 6.2. Source of Funds 16 Section 6.3. Deemed Representation 17 Section 7.Information as to the Company 17 Section 7.1. Financial and Business Information 17 Section 7.2. Officer’s Certificate 20 Section 7.3. Inspection 21 Section 7.4. Limitation on Disclosure Obligation 21 Section 8.Payment of the Notes 21 Section 8.1. Maturity; Required Repayments 22 Section 8.2. Optional Prepayments 22 Section 8.3. Designated Event 23 Section 8.4. Prepayment for Tax Reasons 24 Section 8.5. Allocation of Partial Prepayments 25 Section 8.6. Maturity; Surrender, Etc. 26 Section 8.7. Purchase of Notes 26 Section 8.8. Make-Whole Amount 26 Section 8.9. Change in Control 29 Section 9.Affirmative Covenants 31 Section 9.1. Compliance with Law 31 Section 9.2. Insurance 32 Section 9.3. Maintenance of Properties 32 Section 9.4. Payment of Taxes and Claims 32 Section 9.5. Legal Existence, Etc. 32 Section 9.6. Books and Records 33 Section 9.7. Nature of Business 33 Section 9.8. Notes to Rank Pari Passu 33 Section 9.9. Subsidiary Guaranty and Subordination Agreement 33 Section 9.10. Canadian Filings 34 Section 9.11. Subordination Agreement 34 Section 10.Negative Covenants 34 Section 10.1. Interest Coverage Ratio 34 - ii - Section 10.2. Maximum Debt to Consolidated Present Value of Total Proved Reserves 34 Section 10.3. Limitation on Debt 34 Section 10.4. Limitation on Liens 35 Section 10.5. Restricted Payments 38 Section 10.6. Mergers, Consolidations and Sales of Assets 39 Section 10.7. Sale of Assets 40 Section 10.8. Designation of Restricted Subsidiaries 40 Section 10.9. Transactions with Affiliates 40 Section 10.10. Noteholder Consent for Certain Amendments 41 Section 10.11. Repayment of Bank Facility 41 Section 10.12. Covenant Regarding Restricted Group 41 Section 10.13. Terrorism Sanctions Regulations 41 Section 11.Events of Default 41 Section 12.Remedies on Default, Etc. 44 Section 12.1. Acceleration 44 Section 12.2. Other Remedies 44 Section 12.3. Rescission 45 Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. 45 Section 13.Tax Indemnification 45 Section 14.Registration;Exchange; Substitution of Notes 49 Section 14.1. Registration of Notes 49 Section 14.2. Transfer and Exchange of Notes 49 Section 14.3. Replacement of Notes 49 Section 15.Payments on Notes 50 Section 15.1. Place of Payment 50 Section 15.2. Home Office Payment 50 Section 16.Expenses, Etc. 51 Section 16.1. Transaction Expenses 51 Section 16.2. Certain Taxes 51 Section 16.3. Survival 51 Section 17.Survival of Representations and Warranties; Entire Agreement - iii - Section 18.Amendment and Waiver 52 Section 18.1. Requirements 52 Section 18.2. Solicitation of Holders of Notes 52 Section 18.3. Binding Effect, Etc. 53 Section 18.4. Notes Held by Company, Etc. 53 Section 19. Notice 53 Section 20.Reproduction of Documents 54 Section 21.Confidential Information 55 Section 22.Substitution of Purchaser 55 Section 23.Miscellaneous 56 Section 23.1. Interest Act of Canada 56 Section 23.2. Time 56 Section 23.3. Successors and Assigns; SIFT Conversion 56 Section 23.4. Payments Due on Non-Business Days 58 Section 23.5. Accounting Terms 58 Section 23.6. Severability 59 Section 23.7. Construction, Etc. 59 Section 23.8. Counterparts 60 Section 23.9. Governing Law 60 Section 23.10. Jurisdiction and Process; Waiver of Jury Trial 60 Section 23.11. Obligation to Make Payment in Dollars 61 Section 23.12. Exchange Rate 61 Section 23.13. Acknowledgment 62 Signature 63 - iv - Schedule A - Information Relating to Purchasers Schedule B - Defined Terms Schedule 4.9 - Changes in Legal Structure Schedule 5.3 - Disclosure Materials Schedule 5.4 - Subsidiaries of the Company and Ownership of Subsidiary Stock Schedule 5.5 - Financial Statements Schedule 5.8 - Certain Litigation Schedule 5.11 - Patents, Etc. Schedule 5.14 - Use of Proceeds Schedule 5.15 - Existing Debt Schedule 6.1 - Purchaser Representation Exhibit 1 - Form of 6.82% Senior Notes, Series A, due June 18, Exhibit 2 - Form of 6.37% Senior Notes, Series B, due June 18, Exhibit 3 - Form of 7.97% Senior Notes, Series C, due June 18, Exhibit 2.2(a) - Form of Parent Guaranty Exhibit 2.2(b) - Form of Subsidiary Guaranty Exhibit 2.3 - Form of Subordination Agreement Exhibit 4.4(a)(i) - Form of Opinion of SpecialCanadian Counsel to the Company, the Fund and the Subsidiary Guarantors Exhibit 4.4(a)(ii) - Form of Opinion of Special Nova Scotia Counsel to the Subsidiary Guarantors Exhibit 4.4(a)(iii) - Form of Opinion of Special U.S. Counsel to the Subsidiary Guarantors Exhibit 4.4(b) - Form of Opinion of Special Canadian Counsel to the Purchasers Exhibit 4.4(c) - Form of Opinion of Special U.S. Counsel to the Purchasers - v - EnerMark Inc. The
